Citation Nr: 0211487	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  98-08 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to outpatient fee basis dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a 1997 determination by the 
Medical Administration Service of the Department of Veterans 
Affairs (VA) Medical Center, Wilkes-Barre, Pennsylvania which 
determined that the veteran was not entitled to continued 
fee-basis dental treatment because dental services were 
available at the Wilkes-Barre VA Medical Center.  The case 
was forwarded to the Board by the VA Regional Office in New 
York, New York (RO). 

This case was originally before the Board in January 2001, at 
which time the Board denied the veteran's claim of 
entitlement to outpatient fee basis dental treatment.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) and in 
conjunction with a motion by the VA, the Court vacated the 
January 2001 Board decision and remanded the case to the 
Board in September 2001, for readjudication consistent with 
the motion.  


FINDING OF FACT

A VA facility is geographically accessible to the veteran and 
is capable of providing necessary dental treatment.


CONCLUSION OF LAW

The veteran is not entitled to fee-basis dental treatment.  
38 U.S.C.A. §§ 1701, 1703, 1712 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 17.30, 17.52, 17.53, 17.54, 17.161, 20.101 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The record reflects that the veteran has been informed of the 
requirements for establishing the issue on appeal.  The 
veteran has submitted pertinent evidence in support of this 
claim.  The Board finds that the statement of the case 
provided the veteran with adequate notice of what the law 
requires to award entitlement to outpatient fee basis dental 
treatment.  The veteran further was provided adequate notice 
that VA would help him secure evidence in support of this 
claim if he identified that evidence.  The statement and 
supplemental statements of the case also provided notice to 
the veteran of what the evidence of record revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award outpatient fee 
basis dental treatment as well as notice that the veteran 
could still submit supporting evidence.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  As no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board will now address the merits of this claim.

Outpatient dental treatment is available to various classes 
of veterans, including those with a service-connected 
disability rated as total.  38 U.S.C.A. § 1712(b)(1)(G); 38 
C.F.R. § 17.161(h).  Hospital or medical services through 
non-VA facilities are available to a veteran who has a 
service-connected total disability permanent in nature, when 
VA facilities are not capable of furnishing economical 
hospital care or medical service as a result of geographical 
inaccessibility or are not capable of furnishing care or 
services required.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 
17.52(a).  For purposes of Chapter 17, the term "medical 
services" includes dental services and appliances for a 
veteran who has a service-connected disability rated as 
total.  38 U.S.C.A. §§ 1701(6)(A), 1712(b)(1)(G); 38 C.F.R. § 
17.30(a).

The Board's jurisdiction over questions of eligibility for 
outpatient treatment extends to determinations under 38 
U.S.C.A. § 1703 as to whether VA facilities are 
geographically inaccessible or not capable of providing the 
services that the veteran requires.  Meakin v. West, 11 Vet. 
App. 183 (1998).  In Meakin, the Court held that in 
determining whether a veteran is entitled to fee basis 
outpatient medical care, it must be established that VA 
facilities are either (1) geographically inaccessible, or (2) 
not capable of providing the care or services that the 
veteran requires.  With regard to the latter, the Court held 
that the determination of whether a VA facility was capable 
of furnishing specific care or services does not involve a 
decision as to the "need for and appropriateness of specific 
types of medical care and treatment," as contemplated by 38 
C.F.R. § 20.101.  The Court held that an administrative 
determination must first be obtained under 38 U.S.C.A. § 1703 
as to whether the VA is capable of furnishing a previously 
determined course of care, services, or treatment.

In the instant case, service connection is in effect for 
chronic schizophrenia, and a 100 percent evaluation has been 
assigned.  The veteran's primary argument is that proper or 
quality dental treatment is not offered at the VA Medical 
Center in Wilkes-Barre.  

The veteran is currently receiving treatment for medical and 
some dental conditions at the Wilkes-Barre VA Medical Center.  
A VA dental examination in October 1996 noted he had 3 
carious lower teeth.  It was noted that that he wanted dental 
implants and replacement of fixed bridges.  The fixed 
replacements were considered, but it was reported that he 
needed dental hygiene and restorative procedures.  In 
November 1996 the dental restorations were approved for 
treatment.  The veteran was treated twice at the VA dental 
clinic in November 1996; he canceled a December 1996 
appointment because he was going to Florida.

The veteran was informed in February 1997 that fee basis VA 
outpatient would no longer be provided by the VA.  The 
veteran responded later in February 1997 that he had a deep 
aversion to getting his dental treatment from the VA based on 
his past experience which, he said, included inferior 
restorative dental bridgework, inferior laboratory work, 
protracted time schedules, and lost or missing X-rays.  He 
requested that his dental treatment be continued under C. 
Musto, D.M.D., a private dentist who provided him periodontal 
treatment.

The veteran was then informed by the Wilkes-Barre VA Medical 
Center that he was eligible for VA outpatient dental 
treatment, that such was available at that facility, and that 
his request for fee basis dental services could not be 
accommodated.  The VA Medical Center informed the veteran 
that any treatment by his private dentist would be at his own 
expense. 

In July 1997, Dr. Musto reported that the veteran needed 
repair of a right lower fixed bridge that was fractured and 
poorly done.  Dr. Musto said that the bridgework had been 
done at the Wilkes-Barre VA dental clinic.  Dr. Musto is 
located in Forty Fort, Pennsylvania.

In May 1998, P. Henry, D.D.S., reported that veteran needed 
replacement of a right lower fixed bridge.  Dr. Henry noted 
that the veteran reported a history of heart problems that 
made it in the veteran's best interest to have the bridge 
replaced as soon as possible.  Dr. Henry is located in 
Wilkes-Barre.

In a May 1998 statement, the veteran stated that he lived 24 
miles from the VA hospital and driving to the VA hospital for 
dental treatment was a hardship.  He reported that 
prosthodontics treatment was available only every other 
Monday, and for that reason the last bridge made at the VA 
had taken 6 months to complete.  He indicated that the last 
dental bridge was of poor quality and he did not want to 
spend such a long time undergoing dental treatment.  He 
stated that prompt treatment of his dental condition was 
required because possible dental infections could have a 
negative effect on his heart condition.

In January 2000, Dr. Musto reported that the fixed bridge in 
the right lower quadrant of the mandibular arch had fractured 
further and the decay had advanced.  One of the abutments had 
decayed beyond repair.  Immediate treatment was recommended.  
Dr. Henry reported later in January 2000 that the porcelain 
on tooth number 28 had fractured and that the bridge needed 
to be replaced as soon as possible before the teeth became 
carious.

On an unscheduled visit to the VA dental clinic in April 
2000, it was noted that a lower right bridge had become 
dislodged and abutment teeth numbers 27 and 28 were carious.  
Treatment, including temporary recementing of the bridge, was 
provided, however, the veteran stated that he would have to 
return the next day to reschedule an appointment.  He 
returned to the clinic several weeks later in May 2000, and 
medications and an appointment were given.  He failed to 
report for his appointment at the dental clinic in May 2000, 
but came in 2 days later on an unscheduled appointment.  He 
had complaints regarding tooth number 18.  The veteran 
reported that that his private dentist, Dr. Grossman, said 
the tooth required immediate extraction.  The VA dentist 
called Dr. Grossman who said that there was no emergency.  
Non-restorable tooth number 18 was extracted on May 31, 2000.  
VA outpatient dental records further reflect that the veteran 
was treated in June 2000 for complaints of swelling at the 
extraction site.  He was given his choice of VA dentists for 
a complete examination, and treatment was recommended for 
prosthetic needs.  The June 2000 VA outpatient dental records 
reflect that the veteran was receiving ongoing VA outpatient 
dental treatment.

The veteran testified at a Board videoconference in July 2000 
that he had been receiving fee basis periodontal treatment 
from Dr. Musto.  He stated that his previous bridgework done 
by VA in 1995 was temporary and he needed further bridgework, 
but wanted to get that treatment on a fee basis from a non-VA 
doctor.  The veteran testified that he was to have had his 
bridge fixed by Dr. Henry but his fee basis status had not 
been approved.  At the hearing, the veteran asserted that the 
trip to Wilkes-Barre was difficult for him because of his 
medical conditions; however, the veteran stated that he was 
receiving other medical care from the Wilkes-Barre VA Medical 
Center.

During the course of this appeal, the veteran has maintained 
a New York City post office box as a mailing address, but has 
submitted correspondence reflecting an address in Wilkes-
Barre.  At the July 2000 Board videoconference the veteran 
testified that he lived several hours away from Wilkes-Barre; 
however, he responded affirmatively when asked if Wilkes-
Barre was the most convenient place to get treatment.

It is clear from these facts that the VA Medical Center is 
geographically accessible for the veteran's dental treatment, 
and despite some conflicting testimony at the 
videoconference, the veteran acknowledged that Wilkes-Barre 
represents the most convenient place for him to get dental 
treatment.

It appears to the Board that the real question and concern of 
the veteran in this case is the ability of the VA Medical 
Center dental service to provide a replacement or repair of a 
fractured and temporarily repaired lower right bridge.  The 
VA Medical Center has determined that it is able to provide 
the veteran's dental care, and the Board finds nothing in the 
record to support the veteran's opinion to the contrary.  The 
fact that the veteran does not wish to pursue VA dental 
treatment of this nature does not show that the VA Medical 
Center is incapable of providing the care or services that 
the veteran requires.  The veteran's allegations that the VA 
has in the past provided inferior restorative dental 
bridgework and had lost or inadequate x-rays, and that the VA 
dental work took too long to accomplish involves 
determinations of the need for or appropriateness of specific 
treatment.  These matters are not subject to Board review.  
38 C.F.R. § 20.101.  Furthermore, the veteran lacks the 
medical expertise to make determinations as the adequacy of 
treatment modalities or timetables.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the veteran's claim 
of entitlement to outpatient fee basis dental treatment, as 
the Wilkes-Barre VA Medical Center is geographically 
available for and capable of providing the veteran's 
outpatient dental treatment.  Therefore, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Outpatient fee basis dental treatment is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

